IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50581
                        Conference Calendar



CHESTER LEE COX,

                                         Plaintiff-Appellant,

versus

J.D. WILLIAMS, Warden, Travis County
State Jail; K.W. WILLIAMS, Assistant Warden,
Travis County State Jail; CAPTAIN BOOKER,
First Shift Supervisor, Travis County State
Jail; LIEUTENANT JENKINS; J. REESE, Sergeant,
Travis County State Jail; CAPTAIN BENGHAM;
SERGEANT CANNON; CORRECTIONAL OFFICER MILLORD;
CORRECTIONAL OFFICER COOL; LIEUTENANT RENIESKIE;
FUSSELL, Inmate; ERICK WRIGHT; LIL’ K, Inmate;
BOOTSY; JOHN DOE,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-98-CV-735-JN
                       --------------------
                           June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Chester Lee Cox, Texas prisoner #766968, appeals the

summary-judgment dismissal of his pro se, in forma pauperis 42

U.S.C. § 1983 complaint.   Federal Rule of Appellate Procedure

4(a)(1) requires the notice of appeal in a civil action to be


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-50581
                               -2-

filed within thirty days of the entry of a final judgment.    A

timely notice of appeal is a prerequisite to the exercise of

jurisdiction by this court.   Nelson v. Foti, 707 F.2d 170, 171

(5th Cir. 1983).

     Cox did not file a notice of appeal within thirty days of

the entry of the district court’s final judgment.    The last day

for filing a timely notice of appeal from the denial of his

§ 1983 complaint was, at the latest, May 27, 1999.    Therefore,

his notice of appeal filed on June 7, 1999, was not timely.

Cox’s appeal is DISMISSED for lack of jurisdiction.    His motions

for (1) preliminary injunction and temporary restraining order;

(2) appointment of counsel; and (3) relief from judgment are

DENIED as MOOT.

     APPEAL DISMISSED; MOTIONS DENIED AS MOOT.